Citation Nr: 0517020	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to an increased initial rating for diabetes 
mellitus, with diabetic retinopathy, currently rated 20 
percent disabling.

3.  Entitlement to an increased initial rating for left ulnar 
nerve entrapment at the elbow, currently rated 10 percent 
disabling.

4.  Entitlement to an increased initial rating for glaucoma, 
currently rated 10 percent disabling.

5.  Entitlement to a compensable initial rating for erectile 
dysfunction.

6.  Entitlement to special monthly compensation for loss of 
use of a creative organ.

7.  Competency to handle disbursement of funds.

8.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals (the 
Board) from March 2002 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In March 2005, the veteran and his wife 
testified at a hearing before the Board that was held at the 
RO.  

The claims for increased initial ratings for diabetes 
mellitus with diabetic retinopathy, for left ulnar nerve 
entrapment at the elbow, and for glaucoma; the claim for 
service connection for peripheral neuropathy; and the claim 
for entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
by reason of being housebound are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran withdrew his appeal of the claim for a 
compensable initial rating for erectile dysfunction at his 
March 2005 Board hearing.

2.  The veteran withdrew his appeal of the claim for 
entitlement to special monthly compensation for loss of use 
of a creative organ at his March 2005 Board hearing.

3.  The veteran withdrew his appeal with respect to the issue 
of competency to handle disbursement of funds at his March 
2005 Board hearing.


CONCLUSIONS OF LAW

1.  The veteran having withdrawn his appeal of the claim for 
a compensable initial rating for erectile dysfunction, there 
are no remaining allegations of error of fact or law for 
appellate consideration with respect to this claim; this 
appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204(b) (2004).

2.  The veteran having withdrawn his appeal of the claim for 
entitlement to special monthly compensation for loss of use 
of a creative organ, there are no remaining allegations of 
error of fact or law for appellate consideration with respect 
to this claim; this appeal is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2004).

3.  The veteran having withdrawn his appeal with respect to 
the issue of competency to handle disbursement of funds, 
there are no remaining allegations of error of fact or law 
for appellate consideration with respect to this claim; this 
appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204(b) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At a hearing before the Board that was held in March 2005, 
the veteran withdrew his appeals of the claims for a 
compensable initial rating for erectile dysfunction, for 
special monthly compensation for loss of use of a creative 
organ, and regarding competency to handle disbursement of 
funds.    

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  Except for appeals withdrawn on the 
record at a hearing, the withdrawal of an appeal must be in 
writing.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. 
App. 29, 31 (1996) (when a claim is withdrawn by a veteran, 
it ceases to exist; it is no longer pending and it is not 
viable).  In this case, the veteran withdrew his appeal of 
the noted issues at the March 2005 hearing; that desire was 
expressed on the record.

Where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed, dismissal of the appeal is appropriate.  
See 38 U.S.C.A. § 7105(d).  Accordingly, these specific 
appeals are dismissed.


ORDER

The appeal of the claim for a compensable initial rating for 
erectile dysfunction is dismissed.

The appeal of the claim for entitlement to special monthly 
compensation based on the loss of use of a creative organ is 
dismissed.

The appeal of the claim regarding competency to handle 
disbursement of funds is dismissed.


REMAND

In the opinion of the Board, and in light of testimony 
presented by the veteran at the March 2005 Board hearing, 
additional development is required with respect to the 
remaining claims on appeal.

The veteran testified that he has been treated at the VA 
Medical Center (VAMC) in Battle Creek, Michigan, and 
associated outpatient clinics.  In addition, the veteran 
testified that he has been treated by a Dr. Tishner.  The RO 
must contact the VAMC in Battle Creek and all associated 
outpatient clinics and obtain all treatment records dated 
from April 2003 to the present for the veteran.  In addition 
the RO should obtain an address for Dr. Tishner from the 
veteran and then obtain all available treatment records from 
Dr. Tishner.  See 38 U.S.C.A. § 5103(A) (West 2002); see also 
Counts v. Brown, 6 Vet. App. 473 (1994); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

The Board also finds that examinations are required for the 
veteran's claimed disabilities.  

The veteran asserts that his peripheral neuropathy is 
secondary to his service-connected diabetes mellitus.  The RO 
should provide an examination to determine the diagnosis and 
etiology of the veteran's peripheral neuropathy, and 
determine if it is secondary to a service connected 
disability.  

The veteran testified at the Board hearing that his diabetes, 
his left ulnar nerve entrapment, and his glaucoma have all 
worsened since he was last examined in April 2002.  The Board 
finds that more current examinations are warranted, given the 
veteran's testimony that his disabilities have worsened.  
Although the veteran was last examined only  three years ago, 
his statements regarding worsening of his symptoms from those 
disabilities have potentially rendered the earlier 
examinations out of date.

Finally, the RO should schedule the veteran for an 
examination to determine his need for aid and attendance of 
another person or his housebound status.  As noted above, the 
veteran has testified recently that several of his service-
connected disabilities have worsened in severity since the 
most recent VA examination; therefore, an updated examination 
regarding aid and attendance and housebound status is also 
necessary.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) ("fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttmann 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should contact the VAMC in  
Battle Creek, Michigan and all associated 
outpatient clinics and obtain all 
treatment records for the veteran dated 
from April 2003 to the present.  If no 
such records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should contact the veteran and 
obtain an address and release for Dr. 
Tishner.  Then the RO should obtain all 
available treatment records for the 
veteran from Dr. Tishner.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his peripheral 
neuropathy, if any.  The claims folder 
should be provided to the examiner.  If 
peripheral neuropathy is diagnosed, the 
examiner should discuss the relationship, 
if any, between any such current 
peripheral neuropathy and the veteran's 
active service or any currently service-
connected disability.  The examiner 
should opine as to whether it is "at 
least as likely as not" that any current 
peripheral neuropathy is related to 
service or related to a service-connected 
disability, particularly the veteran's 
service-connected diabetes mellitus.  

4.  The RO should schedule the veteran 
for an examination in order to determine 
the current nature and severity of his 
diabetes mellitus.  The claims folder 
should be provided to the examiner.  The 
examiner should specifically determine if 
the veteran's diabetes requires: (1) 
treatment with insulin and restricted 
diet or oral hypoglycemic agent and 
restricted diet, or (2) treatment with 
insulin, restricted diet, and regulation 
of activities, or (3) treatment with 
insulin, restricted diet and regulation 
of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year, or twice a month visits to a 
diabetic care provider, plus 
complications that would not be 
compensable if separately evaluated, or 
(4) more than one daily injection of 
insulin, restricted diet, and regulation 
of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, plus either progressive 
loss of weight and strength, or 
complications that would be compensable 
is separately evaluated.  

5.  The RO should also schedule the 
veteran for a VA neurology examination in 
order to determine the nature and 
severity of any neurological symptoms of 
his left ulnar nerve entrapment.  The 
claims folder should be provided to the 
examiner.  The examiner should 
specifically comment on whether there is 
mild, moderate, or severe incomplete 
paralysis of the ulnar nerve.  The 
examiner should also address whether or 
not the veteran has any limitation of 
motion of the fingers, muscular atrophy 
in the hand, or any evidence of "griffin 
claw" deformity.  

6.  The RO should schedule the veteran 
for an ophthalmologic examination to 
determine the veteran's corrected and 
uncorrected visual acuity and impairment 
of field vision.  The claims folder 
should be provided to the examiner.  The 
examiner should state whether the veteran 
has visual field loss, either the 
temporal or nasal half, bilateral or 
unilateral, or concentric contraction of 
the visual field, either bilateral or 
unilateral, and at any of the following 
degrees: to 5 degrees; to 15 degrees but 
not to 5 degrees; to 30 degrees but not 
15 degrees; to 45 degrees but not 30 
degrees; or to 60 degrees but not 45 
degrees. 

7.  The veteran should be afforded a VA 
examination, to include a special eye 
examination, to determine whether he is 
in need of the regular aid and attendance 
of another person or is housebound by 
virtue of the severity of his service 
connected disabilities.  The claims 
folder should be provided to the 
examiner.  

8.  The RO should then readjudicate the 
claims for service connection for 
peripheral neuropathy, including as 
secondary to service-connected diabetes 
mellitus; for an increased initial 
rating for diabetes mellitus with 
diabetic retinopathy (now rated 20 
percent); for an increased initial 
rating for left ulnar nerve entrapment 
at the elbow (now rated 10 percent); for 
an increased initial rating for glaucoma 
(now rated 10 percent); and for 
entitlement to special monthly 
compensation based on the need for the 
regular aid and attendance of another 
person or by reason of being housebound.  
If any benefit sought on appeal remains 
denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, as appropriate.  

By this remand, the Board expresses no opinion as to the 
ultimate outcome.  The veteran has the right to submit 
additional evidence and argument on the matters the Board is 
remanding to RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should treat these claims expeditiously.  
Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims must be handled 
expeditiously.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


